 DORN'S TRANSPORTATION CO.Dorn'sTransportationCompany,Inc.andInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Local294. Case 3-CA-3098March 2, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn November27,1967,theNationalLaborRelations Board issued a Decision and Order in theabove-entitled proceeding,'finding,inter alia,thattheRespondent,Dorn'sTransportationCompany,Inc.,had discriminatorily dischargedRichardA.Rodgers in violation of Section 8(a)(3) and (1) ofthe NationalLaborRelations Act, as amended, andorderingthatthediscriminateebeofferedreinstatement and made whole for any loss of paysuffered by reason of the discrimination against him.On January 9, 1969,the Board's Order was enforcedinrelevantpart bytheUnited StatesCourt ofAppealsfor the SecondCircuit 2A BackpaySpecification and Notice of Hearingand an Amended Backpay Specification and Noticeof Hearing were issuedby theRegional Director ofRegion 3,and pursuant thereto a hearing was heldon September4, 1969, before TrialExaminer HarryH.Kuskin for determination of the amounts ofbackpay due to Rodgers.On December 8, 1969, theTrialExaminer issued the attached SupplementalDecision inwhich he found that Rodgers wasentitled to the amountsof backpaytherein set forth.Thereafter,theRespondent filed exceptions to theSupplemental Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed.The rulings areherebyaffirmed.3The Board has considered theentirerecord in this case,including theTrialExaminer'sSupplemental Decision,the exceptionsand the brief,and hereby adopts the findings,4conclusions,and recommendationsof the TrialExaminer.1168 NLRB No 68'N L R BvDorn's TransportationCompany. Inc,405 F 2d 706'Respondent's request for oral argument before the Board is herebydenied as the record and Respondent'sbriefadequately present the issuesand positions of the parties'Respondent contends that the Union had an obligation to report in itsannual report to the Secretaryof Labor,all loans to members in excess of$250 Itfurther contends that the Union failed to report the $3,450 givenRodgers as a loan and this failure established that $3,450 was not a loan.We do not agree It is for the Secretaryof Labor,not the Board, todetermine the Union's reporting obligations and whether the Union hasmet those obligationsHowever, even assuming that the Union had anobligation to report a contingent loan, its failure to do so can only beconsidered as some evidence of the nature of the transaction, that evidenceSUPPLEMENTAL ORDER403Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Dorn's Transportation Company, Inc., Albany, NewYork, its officers, agents, successors, and assigns,shall pay Richard A. Rodgers as net backpay the,amounts set forth as the amounts determined to bedueby the Trial Examiner in his attachedSupplemental Decision.to be weighed with the other evidence in the record It is obvious that theUnion could have granted a loan of thistype (Respondent does notcontend that a loan of this type to a member who is not an employee ofthe Union would be in itself illegal)and then neglect to report it Assumingthe facts as detailed by Respondent are correct and assuming that theUnion had an obligation to report this transaction,we would still conclude,based on the other evidence in the record as detailed by the TrialExaminer,that the money was not given Rodgers for services to theUnion,but as a contingent loan to be repaid only if Rodgers collectedbackpay in this proceedingTherefore,we do not deduct the $3,450 fromthe backpay found due by the Trial ExaminerTRIAL EXAMINER'S DECISION IN BACKPAYPROCEEDINGHARRY H. KusKIN, Trial Examiner: This proceedingwas instituted by the Regional Director for Region 3 oftheNationalLaborRelationsBoard,pursuant toauthority conferred upon him by the Board, for thepurpose of determining the controversy which had arisenover the amount of backpay, if any, due to Richard A.Rodgers, who, according to the Board's Decision andOrder herein,' as enforced in relevant part by the UnitedStates Court of Appeals for the Second Circuit,' had beendiscriminatorilydischargedbyDorn'sTransportationCompany, Inc., herein called Respondent, in violation ofSection8(a)(3)and (1) of the Act. A BackpaySpecification andNotice of Hearing and An AmendedBackpay Specification and Notice of Hearing issuedherein on July 3 and July 22, 1969, respectively A hearingwas held before me in Albany, New York, on September4, 1969Uponconsiderationoftheamendedbackpayspecificationwhich superceded the original backpayspecification,Respondent's answer, as thereafter amendedat the outset of the instant hearing with consent ofcounsel, the evidence adduced at the hearing, and thebriefs submitted by counsel, and upon my observation ofthe demeanor of the witnesses, I make the followingfindings of fact and reach the following conclusions oflaw:1Respondent's contentions with respect to thebackpay claimRespondent opposes any award of backpay to Rodgerson the grounds that (1) Rodgers did not use due diligenceinsecuringother employment after his discharge onOctober 7, 1966, until he returned to work for RespondentonMarch 24, 1969; (2) Rodgers' records of interimearningsare unreliable and totally lacking in credibilityand therefore do not support his backpay claim; and (3)an appropriate credit in the amount of $3,450 has not'168 NLRB No 68.'N L R Bv.Dorn'sTransportationCompany. Inc.405 F 2d 706(CA 2)181NLRB No. 60 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen given to Respondent - the said sum representingfundsreceivedbyRodgersfromInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local 294, the charging union inthe initial unfair labor practice proceeding herein, in theform of 23 checks of $150 each from the week ofNovember 18, 1966, to the week of April 21, 1967. 1 shallnow consider the first of these contentions; the remainingtwo contentions shall thereafter be considered together.a.The extentof Rodgers' search for workPrior to his discharge by Respondent on October 7,1966, Rodgers had been working with freight rates as anoverchargeagent.He supplemented his income byoperatinga camerashop during nonworking hours underthe name of Latham Camera Repair for a maximum of10 hours a week After his discharge, during such periodsashewas not working for other employers, Rodgersoperated his camera shop on a full-time basis, spending 40or more hours a week in that endeavor. With respect tohiswork situation from October 7, 1966, to the end ofthat year, Rodgers testified, without contradiction, thatsoonafterhisdischargeheworked for GeneralExpressways, a trucking concern,on anemergency orpart-time basis;' that he was occupied for the balance ofthat year only in the operation of his camera repairbusiness;and that he also checked the help-wantedadvertisements in the newspapers and applied in personand by telephone to various companies, without success.The parties stipulated, in this connection, that, if Rodgerswere called upon to testify as to where he applied duringthisparticular period, he would testify that he madeabortiveapplicationsduringeitherNovemberorDecember 1966, to four named trucking companies, andalso to EncyclopediaBritannica,General Electric ServiceCenter and Sunbeam Appliances.'As to the year 1967, Rodgers testified that he "was in asense employed because [he] had his camera business,"but that contemporaneously therewith he followed thewant-ads in the newspapers. Rodgers testified further that,during the first quarter of 1967, he obtained some work atGeneralExpressways through personal contact; thatduring June of that quarter he obtained some employmentasa salesmanwithRobertsMotor Express throughansweringa newspaper advertisement; that during thethird quarter of that year he obtained employment as asalesman with LaSalle Extension University by personalcontact (which employment continued into the fourthquarter of 1967); and further that at one point in thefourthquarter,during his employment with LaSalleExtension University, he also worked for the Chamber ofCommerce of the United States. In addition, Rodgerstestifiedthathe applied to the Moore EmploymentAgency on December 19, 1967, and shortly thereafter totheNew York State Employment Agency; that hereceived several referrals to nonmotor carrier jobs fromtheMooreEmploymentAgencywhichprovedunproductive;and that he also applied for work toNationwide Insurance Company and to Cornwall Studioduring December 1967, without success'According to Rodgers he applied to General Expressways thereafter inDecember 1966,for full employment but there were no openings'While Respondent's counsel indicated that he was not admitting thetruth of the foregoing,he added that he did not intend to produce evidencein refutation.In these circumstances, the stipulation is, I find, tantamountto undenied testimony of Rodgers, and I credit itAs to the year 1968, Rodgers testified that he obtaineda job with Almart Stores during the first quarter of thatyear by answering a newspaper advertisement. Accordingto the uncontroverted part of the amended backpayspecifications herein, this employment continued throughthe second quarter and part of the third quarter, and wasfollowed by employment with Roberts Motor Express'beginning in September up to and including December,and this employment was, in turn, followed byemployment with G.E.X.,' during December of the samefourth quarter.Finally, as to the first quarter of 1969, up to the timeofRodgers reinstatement onMarch 24, 1969, theuncontrovertedpartoftheamendedbackpayspecifications herein also shows that Rodgers continued towork for G.E.X. and then for General Expressways.According to Rodgers, the change from G E.X. toGeneral Expressways was of his own doing, as he wasoffered a job by the latter which was more in line with hiscustomary work and which paid more money.It is thus apparent that, during the entire backpayperiod,Rodgers was always working either in his owncamera business or for some one else, and that, during theperiods that he was self employed, he kept seeking workinorder to resume his status as an employee. It is alsoapparent that, although his efforts were concentratedinitially on getting employment as a claims agent or rateclerk,he did not meet with much success; and thatthereaftermost of the employment which he did get wasin the field of selling, rather than in rate work. Rodgersdescribed his early experience in looking for rate work asfollows- "I know that I started looking for work at thesetrucking companies immediately and I found that afterchecking around with a number of them they werereluctant to hire me and it was obvious to me that Icouldn't get a job with a trucking company."In support of its position that Rodgers did not exercisedue diligence in seeking employment and that he alsopassed up available jobs, Respondent points, in its brief,toRespondent's Exhibit 4, in evidence, which is a list inoutline form of 72 help-wanted advertisements placed inthe Times Union, a local newspaper in Albany, during theperiod from October 1966 to March 1969, by truckingcompanies,motorcarriersand industrial concerns,seeking, variously, rate clerks, rate analysts, rate auditors,salesmen and supervisors.' In addition, it argues that"Respondent should not be held responsible for Rodgers'excursion intomyriad fields in no way related to histraining, background and experience"; and it characterizesas not to be "condoned," Rodgers' attempt to conduct thecamera repair business, which was an area in whichRodgers did have skills, "in view of the fact that,according to his own records, the profit earned during thefourth quarter of 1966 amounted to less than $100 " I findno merit in the foregoing. Respondent's Exhibit 4, withoutmore, falls short of establishing for which of these jobsRodgers was qualified by background and experience,'what likelihood there was that Rodgers would be offered a'The partiesstipulated thathe workedin the rate and claims departmentof this companyduring this period'Itwould appear that he was employedby G E Xas a salesman'The partiesstipulated to the receipt of this exhibit in evidence withoutany testimony as to the authenticity of the information compiled therein,with the proviso that the listing showing Daniels Motor Express asadvertising for help on one occasion was to be omitted from thestipulation I admitted the stipulation into evidence, as so qualified'As alreadypointed out some of the listed jobs were for auditors,salesmen, supervisors,and rate analysts DORN'S TRANSPORTATION CO.405job for which he was qualified had he applied, andwhether the terms, conditions and location of the job weresuch that Rodgers would have failed in his duty tomitigate damages had he refused same. In the absence ofsuch evidence, and in view of the fact that Rodgers did, infact, obtain employment from Roberts Motor Express asa rate clerk at or about the time in September 1968 thatRobertsMotor Express was advertising in the TimesUnion for such an employee, there is no warrant forfinding,onthebasisoftheabovementionedadvertisements in the Times Union, that Rodgers incurredawillfullossof earnings.Nor can I attach anysignificance adverse to Rodgers because a goodly portionof the employment of Rodgers during the backpay periodwas not in rate work It is idle to contend, in the absenceof any affirmative showing that Rodgers willfully shunnedwork in this field,' that Rodgers is to be disadvantaged forhisenterprise in finding other employment during hisbackpay period, albeit it was in no way related to histrainingand experience in rate work. And with specificreference toRodgers' camera work, it is clear thatRodgers could properly have chosen to pursue, on afull-time basis, his camera repair business, which he hadbeen conducting on a part-time basis before his dischargeinorder to supplement his earnings with Respondent,without being considered as having withdrawn from thelabormarket.'° And the fact that, although his earningsfrom the camera repair business during the last quarter of1966were poor, Rodgers continued to pursue thatbusiness during 1967 constitutes no basis for condemningRodgers. One can hardly expect the long range prospectsof operating profitably on a full-time basis a businesswhich had formerly been operated 10 or less hours a weekto become manifest during the first 2 months of suchfull-time operation. Therefore, Rodgers' operation of thecamera repair business in 1967 constituted a reasonableeffort to stay within, rather than withdraw from, the labormarket. Furthermore, Rodgers did seek other employmentduring 1967 and did find work at General Expressways,Roberts Express, LaSalle Extension University and theChamber of Commerce of the United States, the latteremployment being contemporaneous with his work forLaSalleExtensionUniversity;andRodgers did earnduring this year $1,801 from such other employment.Indeed, I view Rodgers' efforts in seeking employmentduring this period, when his camera repair business wasnot too profitable, as an indication of Rodgers' diligencein seeking interim work, and as inconsistent with an intenttowillfullyforegogreaterearnings "Accordingly, Iconclude, and find, that Respondent has not sustained itsburden of showing, as it contends, that Rodgers did notexercise due diligence in seeking work during the backpayperiod and incurred willful loss ofearnings.b.Rodgers'interimearningsAs heretofore indicated,Respondent contends thatRodgers' records of interim earnings are unreliable andtotally lacking in credibility; it points to (1) claimedinconsistencies betweenRodgers' earnings from camerarepairwork as they appear in representations made byhim in two applications for employment dated January 4,1968, and December 31, 1968, respectively, on the onehand,and as they appear in the amended backpayspecifications prepared in accordance with records anddata furnished by him, on the other hand; (2) Rodgers'admission of apparent error in includingas anexpense ofoperating his own camera repair business of a $220 legalfee;(3)Rodgers'admittedinclusionasexpensesofoperating his own camera repair business of all amountsincurred by him in the operation of a car and a bankaccount, irrespective of the fact that the car and the bankaccount served both the camera repair business andhimself in his personal affairs, and (4) the inclusion of the"unbusinesslike" expense of lodge dues for Rodgers as acharge against the camera repair business. I shall considerthese contentionsseriatim.As to (1), the record shows that Rodgers' applicationfor employment to Almart Stores on January 4, 1968,states under the heading of work experience that he wasemployed, from October 1966 until the time of theapplication, by Latham Camera Repair at a weekly salaryof $125, and that prior thereto and since October 1961 hewas employed by Lewis Studio as a photographer at $100plus per week; in contrast to this application, Rodgers'application for employment to G.E.X. on December 31,1968, states under a comparable heading that he wasemployed, from January 1963 to September 1968, byLewis Studio as a photographer at a weekly salary of$125.Thus,bothapplicationsmakeidenticalrepresentations as to earnings of $125 per week fromcamera work, albeit from different employers, for theperiod with which we are here concerned, namely fromOctober 1966 until December 31, 1967,' 2 and theserepresentations stand in sharp contrast with the statementin the amended backpay specifications, which were basedon Rodgers' own records and which show earnings of $99during the fourth quarter of 1966, and of $263 during thefirstand also during the second quarter of 1967." Whenconfronted with both applications, Rodgers admitted thathe had not been employed by Lewis Studio as aphotographer as stated therein, that Lewis Studio hasbeen, and is, no more than a customer of Latham CameraRepair, for which the latter has done and now doescamera repair work, and further that he disguised thename of his last employer on the application to AlmartStores because of his fear that, if he disclosed that he hadbeen employed by Respondent, he would not be able toget the necessary recommendation from Respondent inorder to be hired by Almart Stores. I am persuaded that,when confronted on the witness stand with evidence of hisdissemblingandmisrepresentationastohisprioremployment with Lewis Studio, Rodgers gave a frankexplanation of what motivated his conduct.While themotivation does not render Rodgers' improper conductany the less reprehensible, I am nevertheless convincedthat the statedearningsfrom Lewis Studio set forth in the'It is well established that,in a backpay proceeding,the burden is onRespondent to show that a claimant willfully incurred loss of earningsduring his backpay period See Brown&Root, Inc ,132 NLRB 486, enfd311 F.2d 477 (C A. 8)."See CashmanAuto Company,109 NLRB 720, enfd 223 F 2d 832(C A.1),Mastro Plastics Corp,136NLRB 1342,enfd.354 F 2d 170(CA 2)"Thereis not a scintilla of evidence showing that Rodgers ever refusedto accept work offered to him"The recordsshowthatRespondent is not claiming anysetoff by virtueof Rodgers'self employment during all of 1968 and during the part of thefirstquarter of1969 whichantedatedMarch24, atwhich time Rodgerswas reinstatedby Respondent"Althoughtheamendedbackpay specificationsdo not show anyearnings from self employment during the third andfourth quarters of1967, the partiesagreedthatany earnings during these quarters could, onthe basis of a stipulated formula setforth hereinafter,be applied inmitigationof backpay due. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication filed with G E.X. are not entitled to probativeweight on the issue of earnings during the backpay periodAnd I reach the same conclusion as to the stated earningsfrom Latham Camera Repair during the backpay periodset forth in the application filed with Almart Stores. Theclaimed earnings of $125 per week set forth in eachapplication were, I find, part of the overall dissemblingtechnique and puffing utilized by Rodgers in order to gainemployment at a salary which he could acceptThe remaining contentions of Respondnet, i.e. (2), (3),and (4), set forth above, are leveled at the accuracy of therecordskeptbyRodgers in connection with his selfemployment,which records formed the basis of thecomputationssetforthintheamendedbackpayspecifications hereinAs to (2), Rodgers was questionedby counsel for Respondent about an entry in his recordsfor the month of December 1966 of an expense of $220for legal fees There was made available to Respondent'scounsel, in this connection, (I) an itemized bill in thatamount from a law firm to Latham Camera Repair forlegal services rendered from October 8, 1966, to October26, 1966, and (2) the check stubs of Latham CameraRepair from February 1966 to June 1967. Rodgerstestified,at first, that he had paid the bill. However, hewas unable to find any record of a check to cover thattransaction among the check stubs, when asked to do soby Respondent's counsel, adding that if a check had beenissued it would have been issued in the name of LathamCamera RepairWhen questioned thereafter by counselfor the Regional Director as to whether he had paid theabove bill,Rodgers testified, "I honestly don't know."And finally when confronted by counsel for Respondentwith the fact that his 1966 income tax return, whichincluded earnings from Latham Camera Repair, showedas the sole legal expense for 1966 the amount of $21 onSeptember 17, he was unable to reconcile this entry withthe $220 figure in the December 1966 records of LathamCamera Repair. Rodgers testified further that the $220figure "appears to be" an error, and "it appears the taxform is correct " It is evident from all the foregoing, andIfind, that Rodgers falsified his records in this regard,and that his earnings for the last quarter of 1966 shouldbe increased by these $220 i'Rodgers alsomade available to Respondent thefollowing records kept by him: (1) a set of recordsconsisting of 10 pages of entries on looseleaf notebookpaper,which setwas introduced into evidence asRespondent's Exhibit 6 and was identified by Rodgers ascontaining itemized information as to the expensesincurred in the operation of the business of LathamCamera Repair during the last quarter of 1966; and (2)GeneralBookkeeping and Income Tax Records whichwere not introduced into evidence but which Rodgersidentified as containing itemized information of this typeastosubsequentperiods.However, as will appearhereinafter, inmany instances these records lump theexpensesofLathamCameraRepairwithRodgers'personal expenses, and, as will further appear, such figureswere used in ascertaining the net earnings of LathamCameraRepair set forth in the amended backpayspecifications as if they were applicable only to LathamCamera Repair. Although I am unable to find, on thebasis of the entire record, that these records were preparedbyRodgerswith the express intention of increasing"I need not, and do not, decide whetherthe $21listedinRodgers' 1966income tax return iscorrectlystatedAs the entry bears date of September17 it wouldnot be applicable in mitigationof backpay for the fourthquarter of 1966, whenthe backpay periodherein commencesRespondent's backpay liability, I am satisfied, and find,thatRodgers was responsible for the way in which theserecordswere interpreted and reflected in the amendedbackpay specifications. Buttressing this finding are myfindings above as to Rodgers' claim for legal fees neverexpendedbyhimandastohisdissemblingandmisrepresentation in his two applications for employment.Accordingly, I shall hereinafter, in determining whatprobative force to give to those records which Respondenthas specifically questioned, resolve all doubts againstRodgers, the claimant hereinIt is apparent from Respondent's Exhibit 6, in evidence,that a deduction of $22 12 to cover bank service chargeswas made from his gross earnings during the last quarterof 1966 in arriving at his net earnings of $99 for thatperiodYet,Rodgers testified that one bank accountserved both Latham Camera Repair and him personally.As Rodgers acknowledged that, in respect to the expensesof operating one automobile which served in such a dualcapacity his 1966 income tax return allocated 40 percentof such expenses to Latham Camera Repair, it follows byparity of reasoning, and I find, that the same allocation isapplicable to such bank service charges Accordingly, only$8.85of the $22 12 is properly allocable to LathamCamera Repair, and the remaining $13.27 was improperlydeducted.Rodgers admitted that the following expenses listed inRespondent's Exhibit 6 for the fourth quarter of 1966were also deducted in arriving at the net earnings ofLatham Camera Repair: (a) registration fees of $24.75,repair charges of $60.15 and insurance costs of $63 90 forthe above mentioned automobile, (b) $76 to one GlennHardy, a co-worker during Rodgers' employment withRespondent, for cleaning projectors, (c) $80 as tuitionpayments for a correspondence course he was taking attheNational Camera Repair School; and (d) $41.30 forhismembership dues to a Masonic Lodge. With respect to(a)above, for the reasons already given, I shall alsorecommend an allocation to Latham Camera Repair of 40percent of these automobile expenses. Accordingly, only$59.52 of the $148 80 involved is properly allocable toLatham Camera Repair and the remaining $89.28 wasimproperlydeductedAs to (b) and (c), as theseexpenditures appear to be totally related to LathamCamera Repair, and as Respondent adduced no testimonyreflecting on the correctness of the amounts involved, Iconclude, and find, that these expenditures are properdeductions fromRodgers' gross earnings during thisperiodAs to (d), however, as it appears from Rodgers'testimony that he has been a member of the MasonicLodge since before 1966, I find that this expense wasincurred without relation to the operation by Rodgers ofLatham Camera Repair It follows therefore, and I find,that the amount of $41.30 paid as dues to the lodgeduring this quarter was improperly deducted from grossearnings In sum, therefore, Rodgers improperly deductedfrom gross earnings during this quarter, in addition to the$220 for legal fees, $13.27, $89.28 and $41.30, amountingto a total of $363 85. The correct interim earnings figurefor this quarter in the amended backpay specificationsshould thus be $488 85 instead of $125.Rodgers, in effect, admitted further that the followingexpenses pertaining to Latham Camera Repair are showninhisGeneral Business Bookkeeping and Income TaxRecords and that they were deducted in arriving at netearnings of Latham Camera Repair for the first quarter of1967: $103.07 for automobile brakes, $140 for automobiletires and shock absorbers, and $52 02 for gasoline. In this DORN'S TRANSPORTATION CO.407connection, I note that Rodgers acknowledged, after beingshown his 1967 federal income tax return, that 50 percentof such automobile expenses was allocated to LathamCamera Repair In these circumstances, it follows byparity of reasoning, and I find, that only 50 percent of theabove expenditures, namely $147.55 out of a total of$295.09 is properly chargeable to Latham Camera Repair,and that the remaining $147.54 was improperly deductedThe correct interim earning, for this quarter in theamended backpay specifications should thus be $614.54instead of $467With respect to the second quarter of 1967, Rodgersidentified the following expenses pertaining to LathamCamera Repair in his General Business Bookkeeping andIncome Tax Records- $22.58, $36.75 and $15.37 forgasoline for the automobile, and $150 as automobileinsurance.Here, too, as in the first quarter of 1967 andfor the same reason, I find that only 50 percent of theabove automobile expenses, namely, $112.35 out of a totalof $224.70 is properly chargeable to Latham CameraRepair, and that the remaining $112 35 was improperlydeducted. The correct interim earnings for this quarter intheamended backpay specifications should thus be$695 35 instead of $583Also bearing upon the interim earnings of Rodgersduring the last quarter of 1966 and the first two quartersof 1967 is the contention of Respondent that Rodgersreceivedmoney from InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local 294, herein called Local 294, or theUnion, for which Respondent was not given appropriatecredit on the amended backpay specifications. The recordestablishes, in this connection, that one,Howard A.Bennett, secretary-treasurer of Local 294, appeared, withcounsel, at the hearing in response to a subpoena servedupon the Union by Respondent However, Respondent'scounsel did not call Bennett as a witness. Instead, heobtainedfrom - counselforBennettthefollowingstipulation as to what Bennett would have testified, ifcalled, and introduced it into evidence, with the agreementof counsel for the Regional Director, in lieu of testimonyby Bennett: "That moneys were advanced [to Rodgers]becauseRodgersclaimedthatbecauseofhisunemployment he needed funds to support his family. Itwas agreed by the Union that he would be advanced $150per week for a period of time then not determined, whichsum was to be repaid by him from a recovery of his unfairlabor practice case then pending It was agreed, however,that if there was no recovery there would be no obligationon Rodgers' part to pay. The Union books show entriesthat the moneys paid to Rodgers was [sic] listed "UnionExpense-Organization "Inaddition,counselhereinstipulated that they were shown 23 checks by Bennett,which were issued to Rodgers, and that these checksaggregated $3,450, and covered the period beginning theweek of November 18, 1966, and ending the week of April21, 1967. Rodgers testified, in corroboration of the above,that the above moneys represented a loan from Local 294tohim and that he understood that, if he recovered$3,450, he would have to turn over that amount to Local294.It is the position of Respondent that the sum of $3,450was received by Rodgers as compensation for his effortsto organize the clerical unit at Respondent's Albany, NewYork,placeofbusinesswhereRodgers had beenemployed prior to his discharge, which discharge gave riseto the instant backpay proceeding. Respondent points, inthis connection, to (1) the entries on the Union's books ofaccountswhich refer to these$150 checks as "UnionExpense-Organization"; (2) the testimony of Rodgers thathe neither signed a promissory note nor entered into anywritten agreement with the Union in respect to the loan;(3) Section431 ofthe Labor-Management Reporting andDisclosureAct,Title 29 USCA,which requires everylabor organization to file annually with the Secretary ofLabor a financial report showing assets and liabilities atthe beginning of the fiscal year, including "direct andindirect loansmade to any.employee or member,which aggregated more than$250 during the fiscal year,together with a statement of the purpose,security, if any,and arrangements for repayment";and (4)Section 503 ofthe sameAct whichprovides that"no labor organizationshallmake directly or indirectly any loans or loans to anyofficer or employee of such organization which results in atotal indebtedness on the part of such officer or employeeto the labor organization in excess of $2,000," and furtherprovides for fine or imprisonment,or both, for willfulviolation thereof.As to (1),Rodgers denied that he was employed as anorganizer by the Union during the period of Novemberand December 1966 when he was receiving these $150checks," and Respondent adduced no affirmative evidencethatRodgerseitherdidanyorganizingamongRespondent'semployeesafterhisdischargeorwasemployed by the Union at any time during the backpayperiod herein to do such organizing Indeed,Respondentstipulated thatBennett, the secretary-treasurerof theUnion,would have testified,if called as its witness, thatthe checks were in the form of a loan,implying therebythat these checks were not in remuneration for anyemployment.In these circumstances,and in view of theambiguityinherentinthewords"UnionExpense-Organization,"entered by the Union in its booksof account in reference to these checks,Iam unable tofind that the record preponderates in favor of a findingthat Rodgers was paid the sum of$3,450 bythe Union ascompensationforhisallegedeffortstoorganizeRespondent's clerical employeesAs to (2),while it is true that Rodgers testified that heneither signed a promissory note nor entered into anywritten agreement with the Union in respect to the loan,the fact that the transaction was handled in this mannerwhen considered alone, or as part of (1) above, also fallsshort of establishing that Rodgers was paid by the Unionthe sum of $3,450 as compensation for his alleged effortsto organize Respondent's clerical employees.As to (3) and (4), Respondent asserts that"itmust beconclusively presumed that the reports filed by the Unionwith the Secretary of Labor did not disclose the allegedarrangement between the Union and Rodgers as a loanthat would be repaid from funds secured by Rodgers fromRespondent herein " In substance, its argument is that forthe Union to have shown this arrangement as a loan on itsreports would have been to declare that it had acted in anillegaland inappropriatemanner and"there is apresumption in law that the individuals and organizationsinvolved in[this]transaction,attempted to act in a legaland appropriate manner "It is clear that the enforcement of the above sections oftheLabor-ManagementDisclosureAct does not fallwithin the province of the Board But,inany event, noreasonablebasisexistsforinvokingaconclusivepresumptionastohow the Union disclosed its"Rodgers was not questioned in this vein withrespect to the first twoquarters of 1967 when he was also receiving such checks 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrangement with Rodgers to the Secretary of Labor,where such presumption would have to be premised onspeculation as to what was, in fact, set forth in theUnion's filingswith the Secretary pursuant to therequirements of the Labor-Management Disclosure Act.In these circumstances, I find, here too, that no warrantexists for concluding that Rodgers was paid the $3,450 bythe Union in weekly payments of $150 beginning with theweek of November 18, 1966, and ending with the week ofApril 21, 1967, as compensation for his alleged efforts toorganizeRespondent's clerical employees.Accordingly,such weekly payments as were received by Rodgers duringthe last quarter of 1966 and the first two quarters of 1967are not to be applied in mitigation of back pay duringthese respective quartersRodgers testified further that he has been operatingLatham Camera Repair since the end of the secondquarter of 1967 up to the time of the instant hearing.However, as heretofore noted, the amended backpayspecificationsmake no reference to net profit from selfemployment for any quarters subsequent to the first twoquartersof 1967Of this entire period, Respondentcontended, and counsel for the Regional Director agreed,that Rodgers' net profit from self employment, if any, forthe third and fourth quarters should be applied inmitigation of backpayAnd they agreed further to thefollowing formula for determining net profit* Based on thefact that, for 2 weeks during the third quarter, Rodgerswas self employed and had no other employment duringthose 2 weeks, and on the further fact that during thefourth quarter, Rodgers was self employed for 7 weeksand had no other employment during those 7 weeks, hisnet earnings to be deducted in mitigation of backpay forthe third quarter and fourth quarter are to be computedby taking one sixth and seven twelfths of the net earningsfrom self employment during each of such quarters,respectively.With respect to the third quarter of 1967, Rodgerstestified, in effect, on the basis of his GeneralBusinessBookkeeping and Income Tax Records, that he had a netprofit from self employment of $332.14.16 He testifiedfurther that, in arriving at these figures, he included asbusiness expenses $31.96, $44.50, $15.15, and $37 17 forgasoline, $27 15 for rent; $46 33 for a tape recorder inorder to record information to be used in typing businessletters; and $70 for tuition. I am unable to find on thisrecord that the expenses for rent, for the tape recorder,and for tuition were improper charges against the camerarepair businessHowever, it is clear, in the light of myfindingsheretofore,thatonly50percentof theexpenditures for gasoline are properly chargeable toLatham Camera Repair. Accordingly, I find that $64.39of the $128 78 expended for gasoline was improperlydeducted, with the consequence that the net profit for thethird quarter is to be increased by the addition of the$64.39 so as to make the amount of net profit for thatperiod $396.53 instead of $332 43And applying theformula set forth above as to the third quarter, I findfurther that one sixth of $396.53 or $66 09 is properlydeductible as net profit for that quarter in mitigation ofbackpay. The correct interim earnings for this quarter inthe amended backpay specifications should be $368 63instead of $302.54.With respect to the fourth quarter of 1967, Rodgerstestified from the above mentioned records that he had anet loss from self employment of $224.65 " He testifiedfurther that, in arriving at these figures, he included asbusiness expenses $125 49 for the purchase of automobiletires;$100.50 for automobile insurance; $15.55, $27.93,$10.10, $3.67, $5.98, $16.75, $16, $12 06, and $32.83 forgasoline and for necessities for the automobile, $27.15 asmonthly rental payments; $33 17 for lumber used toimprove the working area of the camera repair business;and $40 for enlargements used in camera work. I amunable to find on this record that the expenses for rent,for the lumber, and for the enlargements were impropercharges against the camera repair business However, it isclear, here too, in the light of my findings heretofore, thatonly 50 percent of the charges for automobile tires,automobile insurance, gasoline and car necessities areproperlychargeabletoLathamCameraRepair.Accordingly, I find that $183.43 of the $366 86 expendedforthese itemswas improperly deducted, with theconsequence that the net loss of $224.65 for the fourthquarter is to be reduced by $183 43, leaving as a finalfigure a net loss of $41.22. Therefore, I conclude, andfind, that no deductions due to self employment are to bemade for the last quarter of 1967 in mitigation of backpaydue for that periodIn view of all the foregoing, I shall incorporate into theamended backpay specifications my modifications as toRodgers' net earnings from self employment for the lastquarter of 1966 and the first three quarters of 1967. Theresultinggross and net backpay by calendar quartersduring the entire backpay period is as followsCalendarQuarterGrossBackpayInterimEarnings1966-41375.00488.851967-11843 00614.541967-21857 00695 351967-31872 00368.681967-42002.00861.001968-12002 001525.00"This consistsof a loss of $252 55 during July, and profits of $252 26and $332 43 duringAugust andSeptemberExpensesNet InterimEarningsNetBackpaynone488 85886.15none614.541228.46none695 351161 65112.00256 681615 37200 00661.001341.00none1525 00477.00"This consists of a net profit of $5 98 during October, a net loss duringNovember of $271 89 and a net profit of $41 26duringDecember DORN'S TRANSPORTATION CO409CalendarQuarterGrossBackpayInterimEarnings1968-22010.001741 001968-32015 001357.691968-42015 002009 001969-11860 002180.00Net InterimNetExpensesEarningsBackpaynone1741 00269 00none1357 69657 31none2009.006 00none2180 00noneTotal Net Backpay$7641 94RECOMMENDED ORDERto him of the sum $7,641.94 together with interest accruedto the date of payment, pursuant to the Board Orderherein,minus the tax withholding required by Federal andSummarizing the above calculations and my findingsState lawsand conclusions herein, I recommend that Respondent'sIrecommend that the Board adopt the foregoingobligation to make Rodgers whole be satisfied by paymentfindings, conclusions and recommendations